UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): October 8, 2014 Ruby Tuesday, Inc. (Exact Name of Registrant as Specified in Charter) Georgia 1-12454 63-0475239 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 150 West Church Avenue Maryville, Tennessee 37801 (Address of Principal Executive Offices) (865) 379-5700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instructions A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITIONS On October 8, 2014, Ruby Tuesday, Inc., a Georgia corporation, (the “Company”), issued a press release announcing the Company’s financial results for the fiscal quarter endedSeptember 2, 2014. A copy of the press release is attached hereto as Exhibit 99.1. ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company’s Annual Meeting of Shareholders was held on October 8, 2014 in Maryville, Tennessee. The following nominees were elected as directors by the votes indicated: Name For Against Abstain Broker Non-Votes Stephen I. Sadove Mark W. Addicks Donald E. Hess The following proposals were also adopted at the Annual Meeting by the votes indicated: Approved an advisory vote on Executive Compensation: For: Against: Abstain: Broker Non-Vote: Ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending June 2, 2015: For: Against: Abstain: Broker Non-Vote: 0 ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 99.1 Press Release dated October 8, 2014 (this press release is being furnished pursuant to Item 2.02 of Form 8-K). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ruby Tuesday, Inc. (Registrant) By: /s/ Jill M. Golder Jill M. Golder Executive Vice President and Chief Financial Officer Date: October 8, 2014
